Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 63-86 are currently pending in the instant application.  Applicants have canceled claims 1-62 and added new claims 63-86 in an amendment filed on April 12, 2022.  Claims 63-86 are rejected in this Office Action.
I.	Priority
The instant application is CON of PCT/EP2021/082227, filed on November 18, 2021 and claims benefit of Foreign Applications UNITED KINGDOM 2018955.1, filed on December 1, 2020; UNITED KINGDOM 2103981.3, filed on March 22, 2021; EPO PCT/EP2021/060750, filed on April 23, 2021; CANADA 31 18556, filed on May 13, 2021; EPO PCT/EP2021/062794, filed on May 13, 2021 and UNITED KINGDOM 2106881.2, filed May 13, 2021. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 26, 2022; April 12, 2022; May 13, 2022 and June 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  



III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 63-70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nivorozhkin, et al. (US 2021/0363104 A1) or Sippy, et al. (US Patent No. 11000534 B1) or Slassi, et al. (US 20220024956 A1). The instant invention claims  
    PNG
    media_image1.png
    490
    599
    media_image1.png
    Greyscale
 
 The Nivorozhkin, et al. reference teaches deuterated tryptamine derivatives such as 
    PNG
    media_image2.png
    172
    243
    media_image2.png
    Greyscale
 (See page 9) wherein n is 0, both Hy is deuterium; R2 is CD3 and R3 is CD3 and the use of these compounds for treating diseases or disorders such as major depressive disorder, substance abuse, etc. (see page 44, paragraph 0848).  The prior art also teaches the preparation of the compounds by using LiAlD4.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Sippy  reference teaches deuterated derivatives of Psilocybin such as 
    PNG
    media_image3.png
    142
    281
    media_image3.png
    Greyscale
 (See page column 14, lines 60-65) wherein n is 1, R1 is OH; both Hy are protium; R2 is CD3 and R3 is CD3 and the use of these compounds for treating diseases or disorders such as anxiety disorder, depression, etc. (see column 31, paragraphs lines 4-31).  The prior art also teaches the preparation of the compounds by using LiAlD4.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Slassi, et al. reference teaches deuterated derivatives of Psilocin such as 
    PNG
    media_image4.png
    166
    259
    media_image4.png
    Greyscale
 (See page compound I-21, page 29) wherein n is 1, R1 is OC(O)CH3; both Hy is protium and the use of these compounds for treating diseases or disorders such as schizophrenia, schizotypal personality disorder, depression, etc. (see columns 28-31).  The prior art also teaches the preparation of the compounds by using LiAlD4.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 83-84 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Nivorozhkin, et al. (US 20210363104 A1). Applicants claim 

    PNG
    media_image5.png
    581
    826
    media_image5.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Nivorozhkin, et al. teaches deuterated tryptamine derivatives and methods of preparing these derivatives. The invention is represented by the formula: 

    PNG
    media_image6.png
    216
    266
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    446
    481
    media_image7.png
    Greyscale
.

The prior art teaches the species such as 
    PNG
    media_image8.png
    180
    270
    media_image8.png
    Greyscale
on page 9.  The prior art also teaches a process of preparing these deuterated compounds by preparing an amide compound and reducing the amide with LiAlD4 to obtain a deuterated form of the compound (see scheme 1, page 48).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Nivorozhkin, et al. and the instant invention is that the prior art does not teach a method of preparing the species 
    PNG
    media_image8.png
    180
    270
    media_image8.png
    Greyscale
which reads on the instant invention.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
The prior art teaches a process of deuterating an amide tryptamine derivatives by using LiAlD4 which is well known in the art.  The instant process is drawn to the same type of process. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare each of the compounds in the prior art based on the teachings of the examples in the prior art.  For example, a skilled artisan would be motivated to prepare a compound 
    PNG
    media_image8.png
    180
    270
    media_image8.png
    Greyscale
  by reacting a corresponding amide with LiAlD4 for the purpose of deuterating the compound as seen in the examples of the prior art (US 2021/0363104 A1) since it was shown that this process is successful.  A strong prima facie obviousness has been established.


Claims 83-84 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Sippy, et al. (US Patent 11,000,534 B1) in view of Nivorozhkin, et al. (US 20210363104 A1). Applicants claim 

    PNG
    media_image5.png
    581
    826
    media_image5.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
The Sippy, et al. reference teaches deuterated derivatives of Psilocybin such as 
    PNG
    media_image3.png
    142
    281
    media_image3.png
    Greyscale
 (See page column 14, lines 60-65).


Nivorozhkin, et al. teaches deuterated tryptamine derivatives and methods of preparing these derivatives. The invention is represented by the formula: 

    PNG
    media_image6.png
    216
    266
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    446
    481
    media_image7.png
    Greyscale
.

The prior art also teaches a process of preparing these deuterated compounds by preparing an amide compound and reducing the amide with LiAlD4 to obtain a deuterated form of the compound (see scheme 1, page 48) 

    PNG
    media_image9.png
    692
    470
    media_image9.png
    Greyscale
.

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Sippy, et al. and the instant invention is that the prior art does not teach a method of preparing the species 
    PNG
    media_image3.png
    142
    281
    media_image3.png
    Greyscale
 which reads on the instant invention.  The prior art Nivorozhkin, et al. teaches methods of using LiAlD4 for deuterating similar corresponding amide compounds.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
The prior art teaches a process of deuterating an amide tryptamine derivatives by using LiAlD4 which is well known in the art.  The instant process is drawn to the same type of process. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare the compounds of Sippy, et al. based on the teachings of the examples in the prior art of Nivorozhkin, et al.  For example, a skilled artisan would be motivated to prepare a compound  
    PNG
    media_image3.png
    142
    281
    media_image3.png
    Greyscale
 by reacting the corresponding amide with LiAlD4 for the purpose of deuterating the compound as seen in the examples of the prior art (US 2021/0363104 A1) since it was shown that this process is successful.  A strong prima facie obviousness has been established.


Claims 71-73 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Sippy (US 11,000,534 B1). Applicants claim 

    PNG
    media_image10.png
    257
    665
    media_image10.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Sippy teaches deuterated tryptamine derivatives and pharmaceutically acceptable salts thereof. The 

The prior art teaches the species such as 
    PNG
    media_image11.png
    142
    273
    media_image11.png
    Greyscale
in column 15, line 10.   It also teaches that the pharmaceutically acceptable salts can be selected from 

    PNG
    media_image12.png
    281
    300
    media_image12.png
    Greyscale
(see column 25, lines 1-21).  Fumaric acid has been specifically listed as one of the salts that the deuterated tryptamine derivatives can form.

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Sippy and the instant invention is that the prior art does not teach species that are pharmaceutically acceptable salts but does encompass these salts.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	
In In re Williams, 89 USPQ 396 (CCPA1951), it was well established that is obvious to form salts from known acids.  The prior art teaches various deuterated tryptamine derivatives that read on the instant claimed compounds but does not teach a specific compound in a salt form.  The prior art teaches that pharmaceutically acceptable salts forms are included with the compounds (i.e., fumaric acid) and therefore it is within one of ordinary skill in the art to prepare pharmaceutically acceptable salt forms and is considered common practice.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare each of the compounds in the prior art as salt forms based on the teachings of the examples in the prior art.  For example, a skilled artisan would be motivated to prepare a pharmaceutically acceptable salt of the compound 
    PNG
    media_image11.png
    142
    273
    media_image11.png
    Greyscale
since salts are included in prior art and it is within the knowledge of one having ordinary skill in the art to be able to prepare salt forms.  A strong prima facie obviousness has been established.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 63-86 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending US application 17/208,583.  This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 

    PNG
    media_image13.png
    564
    694
    media_image13.png
    Greyscale


Determining the Scope and Content of the Copending Application
Claim 1 of the copending application claims 

    PNG
    media_image14.png
    501
    639
    media_image14.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Copending Application
	The claims of the copending application are drawn to a broader compound 
genus than the claims of the instant application.  The instant claims include the following proviso language which is not found in the copending application: 

    PNG
    media_image15.png
    108
    600
    media_image15.png
    Greyscale


Finding Prima Facie Obviousness
	As mentioned above, the genus compound of the copending application encompasses the narrower genus compound in the instant application’s claims 63-86  The further limiting instant claim 72, for example, read on specific compounds that are included in the copending application’s claimed compounds. The scope of the compounds in the claims 1-20 of the copending application and the scope of the elected subject matter of claims 63-86 of the instant application overlap and include subject matter of the copending application in the claims of the instant application.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the instant application since the scope already in the copending application is encompassed by the scope of the elected subject matter in the instant claims 63-86.  As a result, the claims are rejected under obviousness-type double patenting.

Claims 63-86 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 9-11 and 21-26 of copending US application 17/458,167.  This is a provisional obviousness-type double patenting rejection. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants’ elected subject matter is 

    PNG
    media_image13.png
    564
    694
    media_image13.png
    Greyscale


Determining the Scope and Content of the Copending Application
Claim 1 of the copending application claims 

    PNG
    media_image16.png
    423
    670
    media_image16.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Copending Application
The claims of the copending application are drawn to a narrower compound 
genus than the claims of the instant application.  The instant claims include the following proviso language which is not found in the copending application: 

    PNG
    media_image15.png
    108
    600
    media_image15.png
    Greyscale


Finding Prima Facie Obviousness
	As mentioned above, the genus compound of the instant application encompasses the narrower genus compound in the copending application’s claims.  The further limiting instant claim 72, for example, read on specific compounds that are included in the copending application’s claimed compounds. The scope of the compounds in the claims of the copending application and the scope of the elected subject matter of claims 63-86 of the instant application overlap and include subject matter of the copending application in the claims of the instant application.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the instant application since the scope already in the copending application is encompassed by the scope of the elected subject matter in the instant claims 63-86.  As a result, the claims are rejected under obviousness-type double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 66 and 67 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claims 66 and 67 are drawn to “The compound of any one preceding claim 63.  However, there are no claims preceding claim 63 because those claims were canceled. Therefore, it is unclear what subject matter Applicants are attempting to claim in the rejected claim.  The claims are considered indefinite.  To overcome the rejection, Applicants are suggested to amend claims 66 and 67 so that they will now read “The compound of claim 63” as all of the other dependent claims.  
Claim 78 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 78 is drawn to “claim 63, A method of psychedelic-assisted psychotherapy”.  It is unclear what Applicants are attempting to claim by starting the claim with “claim 63”.  The claim is considered indefinite.  To overcome the rejection, Applicants are suggested to amend claim 78 so that it now reads “A method of psychedelic-assisted psychotherapy…”.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626